Title: From Benjamin Franklin to Josiah and Abiah Franklin, 13 April 1738
From: Franklin, Benjamin
To: Franklin, Josiah,Franklin, Abiah


Honour’d Father and Mother
April 13. 1738
I have your Favour of the 21st of March in which you both seem concern’d lest I have imbib’d some erroneous Opinions. Doubtless I have my Share, and when the natural Weakness and Imperfection of Human Understanding is considered, with the unavoidable Influences of Education, Custom, Books and Company, upon our Ways of thinking, I imagine a Man must have a good deal of Vanity who believes, and a good deal of Boldness who affirms, that all the Doctrines he holds, are true; and all he rejects, are false. And perhaps the same may be justly said of every Sect, Church and Society of men when they assume to themselves that Infallibility which they deny to the Popes and Councils. I think Opinions should be judg’d of by their Influences and Effects; and if a Man holds none that tend to make him less Virtuous or more vicious, it may be concluded he holds none that are dangerous; which I hope is the Case with me. I am sorry you should have any Uneasiness on my Account, and if it were a thing possible for one to alter his Opinions in order to please others, I know none whom I ought more willingly to oblige in that respect than your selves: But since it is no more in a Man’s Power to think than to look like another, methinks all that should be expected from me is to keep my Mind open to Conviction, to hear patiently and examine attentively whatever is offered me for that end; and if after all I continue in the same Errors, I believe your usual Charity will induce you rather to pity and excuse than blame me. In the mean time your Care and Concern for me is what I am very thankful for.

As to the Freemasons, unless she will believe me when I assure her that they are in general a very harmless sort of People; and have no principles or Practices that are inconsistent with Religion or good Manners, I know no Way of giving my Mother a better Opinion of them than she seems to have at present, (since it is not allow’d that Women should be admitted into that secret Society). She has, I must confess, on that Account, some reason to be displeas’d with it; but for any thing else, I must entreat her to suspend her Judgment till she is better inform’d, and in the mean time exercise her Charity.
My Mother grieves that one of her Sons is an Arian, another an Arminian. What an Arminian or an Arian is, I cannot say that I very well know; the Truth is, I make such Distinctions very little my Study; I think vital Religion has always suffer’d, when Orthodoxy is more regarded than Virtue. And the Scripture assures me, that at the last Day, we shall not be examin’d what we thought, but what we did; and our Recommendation will not be that we said Lord, Lord, but that we did good to our Fellow Creatures. See Matth. 26.
We have had great Rains here lately, which with the Thawing of Snow in the Mountains back of our Country has made vast Floods in our Rivers, and by carrying away Bridges, Boats, &c. made travelling almost impracticable for a Week past, so that our Post has entirely mist making one Trip.
I know nothing of Dr. Crook, nor can I learn that any such Person has ever been here.
I hope my Sister Janey’s Child is by this time recovered. I am Your dutiful Son
B F
